



Exhibit 10.15


STOCK OPTION AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
STOCK OPTION AND INCENTIVE PLAN


Pursuant to the Affiliated Managers Group, Inc. stock option and incentive plan
referred to on Exhibit A hereto (the “Plan”), and subject to the terms of this
agreement (the “Agreement”), Affiliated Managers Group, Inc. (the “Company”)
hereby grants to the optionee named on Exhibit A (the “Optionee”) an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified on
Exhibit A all or part of the number of shares of common stock, par value $0.01
per share, of the Company (such stock, the “Stock,” and such shares, the “Option
Shares”) specified on Exhibit A at the Option Exercise Price per Share specified
on Exhibit A, to be issued and distributed to the Optionee according to the
terms set forth herein and in the Plan, and the vesting schedule and performance
requirements (if any) set forth herein. This Stock Option is intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent permitted by
Section 5(a)(v) of the Plan and is granted to the Optionee in connection with
the Optionee’s Employment by the Company or a “subsidiary” corporation of the
Company, as such term is defined in Section 424 of the Code.


1.Vesting; Exercisability and Performance Measure.


(a)Vesting. Except as set forth below, and subject to the discretion of the
Administrator to accelerate the vesting schedule, this Stock Option shall become
vested with respect to the number of Option Shares on the dates indicated on
Exhibit A; provided that, Optionee’s Employment is through the applicable
vesting date set forth on Exhibit A. In addition, if this Stock Option is
subject to a Performance Measure (but not otherwise), Section 1(b) shall apply.
For the avoidance of doubt, the vesting of this Stock Option may be accelerated
automatically in certain circumstances described herein.


(b)Exercisability and Performance Measure. No portion of this Stock Option may
be exercised unless such portion has vested. Further, if this Stock Option is
subject to a Performance Measure (as defined herein), vested portions of this
Stock Option shall be exercisable only if the Compensation Committee has
certified the attainment of the Performance Measure with respect to all or any
portion thereof, and following such certification shall be exercisable into the
number of Option Shares set forth on Exhibit A; it being understood that if
vesting of this Stock Option is accelerated pursuant to Sections 1(c)(y) or
4(a)(ii) hereof, such vested Stock Option shall remain subject to the attainment
of the Performance Measure, and this Stock Option shall not be exercisable
unless and until the Compensation Committee has certified that the Performance
Measure has been attained with respect to all or any portion thereof and
following such certification shall be exercisable into the number of Option
Shares set forth on Exhibit A. If such Performance Measure remains in effect and
the Compensation Committee certifies that it has not been attained with respect
to all or any portion of this Stock Option (including any portion of this Stock
Option that has vested pursuant to Sections 1(c)(y) or 4(a)(ii) hereof), this
Stock Option shall terminate immediately and be of no further force or effect
with respect to all of the Option Shares or such portion thereof, as applicable.


(c)Change of Control. Notwithstanding anything to the contrary herein or in the
Plan, in the event of termination of the Optionee’s Employment (i) by the
Company without Cause or (ii) by the Optionee for Good Reason, in either case
occurring within the two-year period following a Change of




--------------------------------------------------------------------------------





Control, this Stock Option shall automatically fully vest at the time of such
termination; provided that, if subject to a Performance Measure, this Stock
Option shall only be exercisable pursuant to this Section 1(c) if (x) the
Compensation Committee has certified that the Performance Measure has been
attained with respect to all or any portion thereof on or before the date of
termination, and in such case shall vest at the time of such termination and
shall be exercisable into the number of Option Shares set forth on Exhibit A, or
(y) the attainment of the Performance Measure is not yet determinable as of such
date, and in such case shall fully vest at the time of such termination but the
vested Stock Option shall remain subject to the attainment of the Performance
Measure and shall not be exercisable unless and until the Compensation Committee
has certified that the Performance Measure has been attained with respect to all
or any portion thereof, and following such certification shall be exercisable
into the number of Option Shares set forth on Exhibit A. (For the avoidance of
doubt, if this Stock Option (including any portion thereof that vested pursuant
to sub-clause (y) above) is subject to a Performance Measure that the
Compensation Committee has certified has not been attained with respect to all
or any portion thereof, this Stock Option shall terminate with respect to all of
the Option Shares or such portion thereof, as applicable, in accordance with
Section 1(b) hereof.)


2.Manner of Exercise.


(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Chief Administrative Officer or General
Counsel of his or her election to purchase some or all of the vested Option
Shares purchasable at the time of such notice. Such notice shall specify the
number of Option Shares to be purchased.


Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) in the form of shares of Stock
that are not then subject to restrictions under any Company plan and that have
been held by the Optionee for at least six (6) months; (iii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the option purchase price;
provided that, in the event the Optionee chooses to pay the option purchase
price as so provided, the Optionee and the broker shall comply with such
procedures and enter into such agreements of indemnity and other agreements as
the Administrator shall prescribe as a condition of such payment procedure and
shall comply with all applicable laws, which laws may in certain cases restrict
the availability of this method; or (iv) a combination of (i), (ii), and (iii)
above. Payment instruments will be received subject to collection.


Stock Option exercises and any sales of Option Shares will be subject to the
Company’s insider trading policy, equity ownership guidelines and other Company
policies as may be in effect from time to time or otherwise established by the
Administrator.


(b)The issuance of Stock representing the Option Shares will be contingent upon
the Company’s receipt from the Optionee of full payment for the Option Shares,
as set forth above, and any agreement, statement or other evidence that the
Company and/or the Administrator may require to satisfy itself that the issuance
of Stock to be purchased pursuant to the exercise of this Stock Option and any
subsequent resale of the shares of Stock will be in compliance with all
applicable laws and regulations and with the requirements hereof and of the
Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee is not entitled to vote any
shares of Stock subject to this Stock Option by reason of the granting of this
Stock Option or to receive or be


2

--------------------------------------------------------------------------------





credited with any dividends declared and payable on such shares prior to the
payment date with respect to the Option Shares, subject to clause (c) below.
This Stock Option shall not be interpreted to bestow upon the Optionee any
equity interest or ownership in the Company or any subsidiary or Affiliate, and
the Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to
the terms hereof and of the Plan, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock, subject to clause (c) below.


(c)The Company shall maintain an account on its books in the name of the
Optionee which shall reflect this Stock Option and the number of Option Shares
set forth on Exhibit A. The Optionee acknowledges and agrees that, upon exercise
of all or any portion of this Stock Option in accordance with the terms of this
Agreement, the Company (i) will enter the Optionee’s name as a stockholder of
record on the books of the Company, (ii) may hold all Option Shares on behalf of
the Optionee, until such time as the Optionee submits a request for delivery,
and (iii) will exercise voting rights and take all other corporate actions for
such Option Shares for such time as such Option Shares may be held by the
Company on behalf of the Optionee, unless the Optionee provides written notice
to the Human Resources Department to the contrary.


(d)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares that may be exercised under this Stock Option at the time or unless
otherwise permitted by the Human Resources Department.


(e)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof. For the
avoidance of doubt, any portion of this Stock Option that is not exercised by
the Expiration Date will thereupon immediately terminate.


3.Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan, as applicable and as may be amended
from time to time. For purposes of this Agreement, as applicable, the following
terms shall have the following meanings:


(a)“Cause” means any of the following:


(i)the Optionee’s engagement in any criminal act which is or involves a serious
felony offense, a violation of federal or state securities laws (or equivalent
laws of any country or political subdivision thereof), embezzlement, fraud,
wrongful taking or misappropriation of property, or theft or any other crime
involving dishonesty;


(ii)the Optionee’s willful or grossly negligent failure to perform duties owed
to the Company or an Affiliate;


(iii)the Optionee’s willful violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association of which the Company or
any of its subsidiaries or Affiliates is a member; or


(iv)the Optionee’s willful violation of any Company policy or any applicable
policy of any of its subsidiaries or Affiliates concerning confidential or
proprietary information, or


3

--------------------------------------------------------------------------------





material violation of any other Company or applicable subsidiary or Affiliate
policy or written agreement as in effect from time to time; and


(v)for purposes of Section 5(a), “Cause” also means the occurrence of any of the
following, as determined by the Company: (a) the Optionee’s performance of his
or her duties and responsibilities to the Company or its subsidiaries or
Affiliates, as applicable, in a manner deemed by the Company to be in any way
unsatisfactory and/or inconsistent with the needs of the business; (b) the
Optionee’s breach of this Agreement or any other agreement between the Optionee
and the Company or any of its subsidiaries or Affiliates; or (c) the Optionee’s
misconduct, including, but not limited to, fraud, violation of or disregard for
the rules, policies, and procedures of the Company or any of its subsidiaries or
Affiliates, dishonesty, insubordination, theft, or other illegal or
inappropriate conduct.


The determination as to whether “Cause” has occurred shall be made by the
Administrator. The Administrator shall also have the authority to waive the
consequences under the Plan of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.” If, subsequent to the Optionee’s
termination of Employment for other than Cause, it is determined that the
Optionee’s Employment could have been terminated for Cause, the Optionee’s
Employment shall be deemed to have been terminated for Cause retroactively to
the date the events giving rise to such Cause occurred. Notwithstanding the
foregoing, if Optionee is party to an employment, severance-benefit, change of
control or similar agreement with the Company that contains a definition of
“Cause” (or a correlative term), such definition will apply (in the case of such
Optionee for purposes of this Agreement) in lieu of Sections 3(a)(i) through
(iv) of the definition of “Cause” set forth above during the term of such other
agreement, provided that Section 3(a)(v) of the definition set forth above will
always apply for purposes of this Agreement.


(b)“Change of Control” shall mean the occurrence of any one of the following
events:


(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its Affiliates, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its Affiliates), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Exchange Act) of
such person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding securities having the right to vote in
an election of the Company’s Board of Directors (“Voting Securities”) (in such
case other than as a result of an acquisition of securities directly from the
Company); or


(ii)the consummation of (x) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate fifty percent (50%) or more of
the voting shares of the corporation (or other business entity) issuing cash or
securities in the consolidation or merger (or of its ultimate parent, if any),
(y) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (z) the liquidation or
dissolution of the Company.


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing subclause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of


4

--------------------------------------------------------------------------------





shares of Voting Securities beneficially owned by any person to twenty-five
percent (25%) or more of the combined voting power of all then outstanding
Voting Securities; provided, however, that if any person referred to in this
sentence shall thereafter become the beneficial owner of any additional shares
of Voting Securities (other than pursuant to a stock split, stock dividend, or
similar transaction or as a result of an acquisition of securities directly from
the Company), then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing subclause (i).


(c)“Client” shall mean all Past Clients, Present Clients and Potential Clients,
subject to the following general rules:


(i)with respect to each Client, the term “Client” shall also include any Persons
who are Affiliates of such Client and, to the extent known by the Optionee to
have such connection with such Client (and the Optionee shall be deemed to have
such knowledge if the Optionee would reasonably have been expected to have such
knowledge in the ordinary course of the Optionee’s duties while the Optionee was
employed by the Company and its subsidiaries and Affiliates), directors,
officers or employees of such Client or any such subsidiaries or Affiliates
thereof, or Persons who are members of the immediate family of such Client or
any of the other foregoing Persons or Affiliates of any of them;


(ii)with respect to any Present Client or Past Client (as applicable) that is a
Fund, the term “Client” shall also include (x) the sponsor of such Client, and
any other Fund sponsored by such Person or its Affiliates, and (y) any investor
in such Client (provided that, except to the extent the Optionee had knowledge
of the identity of an investor therein while the Optionee was employed by the
Company and its subsidiaries and Affiliates (and the Optionee shall be deemed to
have had such knowledge if the Optionee would reasonably have been expected to
have had such knowledge in the ordinary course of the Optionee’s duties while
the Optionee was employed by the Company and its subsidiaries and Affiliates),
in the case of any Fund, an investor therein shall not be deemed a Present
Client or Past Client (as applicable) hereunder);


(iii)with respect to any Client that is a trust or similar entity, the term
“Client” shall include the settlor and, to the extent such beneficiary is known
to the Optionee to be such a beneficiary (and the Optionee shall be deemed to
have had such knowledge if the Optionee would reasonably have been expected to
have had such knowledge in the ordinary course of the Optionee’s duties while
the Optionee was employed by the Company and its subsidiaries and Affiliates),
any Person who is a beneficiary of such Client and the Affiliates and immediate
family members of any such Persons;


(iv)with respect to so-called “wrap programs,” “SMA programs” or similar
programs, the term “Client” shall include (x) the sponsor of such program, and
(y) the underlying participants in such program (provided that, except to the
extent the Optionee had knowledge of the identity of a participant therein while
the Optionee was employed by the Company and its subsidiaries and Affiliates
(and the Optionee shall be deemed to have had such knowledge if the Optionee
would reasonably have been expected to have had such knowledge in the ordinary
course of the Optionee’s duties while the Optionee was employed by the Company
and its subsidiaries and Affiliates), a participant therein shall not be deemed
a Present Client or Past Client (as applicable) hereunder); and


(v)with respect to each Client, the term “Client” shall also include any Persons
who (x) in U.S. retail markets, serve as intermediaries, including, but not
limited to, broker-dealers and financial advisers, and, (y) in all other
markets, serve as an intermediary with discretion as to whether or not to make
Affiliate products available to their underlying clients.




5

--------------------------------------------------------------------------------





(d)“Employment” shall mean the Optionee’s employment or other service
relationship with the Company and its Affiliates. Employment will be deemed to
continue, unless the Administrator expressly provides otherwise, so long as the
Optionee is employed by, or otherwise is providing services in a capacity
described under Section 4 of the Plan, to the Company or its Affiliates. If the
Optionee’s employment or other service relationship is with an Affiliate and
that entity ceases to be an Affiliate, the Optionee’s Employment will be deemed
to have terminated when the entity ceases to be an Affiliate unless the Optionee
transfers Employment to the Company or its remaining Affiliates. For the
avoidance of doubt, whether a termination of Employment has occurred will be
determined consistent with the rules set forth in Section 7 of the Plan.


(e)“Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended), including, without limitation, an investment company (whether or
not registered under the Investment Company Act of 1940, as amended), a general
or limited partnership, a trust or a commingled fund, in any such case organized
(or otherwise formed) in any jurisdiction.


(f)“Good Reason” shall mean any of the following events or conditions occurring
without the Optionee’s express written consent, provided that the Optionee shall
have given notice of such event or condition within 90 days of the initial
existence of such event or condition and the Company shall not have remedied
such event or condition within 30 days after receipt of such notice:


(i)a materially adverse alteration in the nature or status of the Optionee’s
duties or responsibilities;


(ii)a material reduction in the Optionee’s annual base salary or any target
bonus, other than an across-the-board reduction that applies to the Optionee and
similarly-situated employees; or


(iii)a change of 50 miles or more in the Optionee’s principal place of
Employment, except for required travel on business to an extent substantially
consistent with the Optionee’s business travel obligations.


(iv) Notwithstanding the foregoing, if the Optionee is party to an employment,
severance-benefit, change of control or similar agreement with the Company or
any subsidiary thereof that contains a definition of “Good Reason” (or a
correlative term), such definition will apply (in the case of the Optionee for
purposes of this Agreement) in lieu of the definition set forth above during the
term of such agreement.


(g)“Investment Management Services” shall mean any services which involve: (i)
the management of an investment account or Fund (or portions thereof or a group
of investment accounts or Funds); (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds); or (iii) otherwise acting as an “investment adviser” within the meaning
of the Investment Advisers Act of 1940, as amended, including, without
limitation, in each of the foregoing cases, performing activities related or
incidental thereto.


(h)“Past Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person (i) who at any
point prior to such time of determination had been, directly or indirectly (and
including, without limitation, through one or more intermediaries such as a wrap
sponsor or as an investor in a Fund for which the Company or any subsidiary or
Affiliate thereof acts (or acted) as a sponsor, adviser or sub-adviser or in a
similar capacity),


6

--------------------------------------------------------------------------------





an advisee or investment advisory customer or client of, or otherwise a
recipient of Investment Management Services from, (x) the Company or any
subsidiary or Affiliate thereof, and/or (y) any owner, part owner, shareholder,
partner, member, director, officer, trustee, employee, agent or consultant of
the Company or any subsidiary or Affiliate thereof acting on behalf of the
Company or any of its subsidiaries or Affiliates, but at such time is not an
advisee or investment advisory customer or client of (or otherwise a direct or
indirect recipient of Investment Management Services from) the Company or any
subsidiary or Affiliate thereof (or any of the foregoing Persons acting on their
behalf), and (ii) with which Optionee or his department had material, direct
interaction with and/or with respect to which Optionee had access to proprietary
or confidential information; provided, however, that, from and after the
termination of Optionee’s Employment, the term “Past Client” shall thereafter be
limited (solely with respect to the Optionee) to those Past Clients who were
(directly or indirectly) advisees or investment advisory customers or clients
of, or recipients of Investment Management Services from, the Company or any
subsidiary or Affiliate thereof, or any owner, part owner, shareholder, partner,
member, director, officer, trustee, employee, agent or consultant (or persons
acting in any similar capacity) of the Company or any subsidiary or Affiliate
thereof, at any time during the two (2) years immediately preceding the date of
such termination.


(i)“Performance Measure” shall mean the financial target(s) for the applicable
performance period(s) (each as set forth on Exhibit A, as applicable).


(j)“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or other entity.


(k)“Potential Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i) to
whom (x) the Company or any subsidiary or Affiliate thereof, and/or (y) any
owner, part owner, shareholder, partner, member, director, officer, trustee,
employee, agent or consultant (or persons acting in any similar capacity) of the
Company or any subsidiary or Affiliate thereof, acting on behalf of the Company
or any subsidiary or Affiliate thereof in any such case has within one (1) year
prior to such time of determination offered (whether by means of a personal
meeting, telephone call, letter, written proposal or otherwise) to serve as
investment adviser or otherwise provide Investment Management Services, but who
is not at such time an advisee or investment advisory customer or client of (or
otherwise a direct or indirect recipient of Investment Management Services from)
the Company or any subsidiary or Affiliate thereof (or any of the foregoing
Persons acting on their behalf), and (ii) with which Optionee or his department
had material, direct interaction with and/or with respect to which Optionee had
access to proprietary or confidential information; provided, however, that, from
and after the termination of Optionee’s Employment, the term “Potential Client”
shall thereafter be limited (solely with respect to the Optionee) to those
Potential Clients to whom such an offer to provide Investment Management
Services was made at any time during the one (1) year immediately preceding the
date of such termination. The preceding sentence is meant to exclude
advertising, if any, through mass media in which the offer, if any, is available
to the general public, such as magazines, newspapers and sponsorships of public
events.


(l)“Present Client” shall mean, subject to the general rules under the
definition of Client, at any particular time of determination, any Person (i)
who is at such time of determination, directly or indirectly (and including,
without limitation, through one or more intermediaries such as a wrap sponsor,
or as an investor in a Fund for which the Company or any subsidiary or Affiliate
thereof acts as a sponsor, adviser or sub-adviser or in a similar capacity), an
advisee or investment advisory customer or client of (or otherwise a direct or
indirect recipient of Investment Management Services from)


7

--------------------------------------------------------------------------------





(x) the Company or any subsidiary or Affiliate thereof and/or (y) any owner,
part owner, shareholder, partner, member, director, officer, trustee, employee,
agent or consultant (or persons acting in any similar capacity) of the Company
or any subsidiary or Affiliate thereof acting on behalf of the Company or any
subsidiary or Affiliate thereof, and (ii) with which Optionee or his department
had material, direct interaction with and/or with respect to which Optionee had
access to proprietary or confidential information.


4.Termination of Service. If the Optionee’s Employment terminates, this Stock
Option may be subject to earlier termination or accelerated vesting as set forth
below.


(a)Termination by Reason of Death or Disability. If the Optionee’s Employment
terminates by reason of death or disability, this Stock Option shall
automatically fully vest at the time of such termination and may thereafter be
exercised by the Optionee or the Optionee’s legal representative or legatee, or
by the Optionee’s permitted transferee, if any, for a period of twelve (12)
months from the date of death or disability, as the case may be, or until the
Expiration Date, if earlier; provided that, if subject to a Performance Measure,
this Stock Option shall only be exercisable pursuant to this Section 4(a) if (i)
the Compensation Committee has certified that the Performance Measure has been
attained with respect to all or any portion thereof on or before the date of
termination, and in such case shall vest at the time of such termination and
shall be exercisable into the number of Option Shares set forth on Exhibit A, or
(ii) the attainment of the Performance Measure is not yet determinable as of
such date, and in such case this Stock Option shall fully vest at the time of
such termination but the vested Stock Option shall remain subject to the
attainment of the Performance Measure, and this Stock Option shall not be
exercisable unless and until the Compensation Committee has certified that the
Performance Measure has been attained with respect to all or any portion
thereof, and following such certification shall be exercisable into the number
of Option Shares set forth on Exhibit A (in each case, by the Optionee or the
Optionee’s legal representative or legatee, or by the Optionee’s permitted
transferee, if any, for a period of twelve (12) months from the date of such
certification or until the Expiration Date, if earlier). (For the avoidance of
doubt, if this Stock Option (including any portion thereof that vested pursuant
to sub-clause (ii) above) is subject to a Performance Measure that the
Compensation Committee has certified has not been attained, this Stock Option
shall terminate in accordance with Section 1(b) hereof.) In the case of
termination by reason of disability, the death of the Optionee during the
twelve-month period provided in this Section 4(a) shall extend such period for
another twelve (12) months from the date of death or until the Expiration Date,
if earlier.


(b)Termination for Cause. If the Optionee’s Employment terminates for Cause,
this Stock Option shall terminate immediately and be of no further force and
effect.


(c)Other Termination. If the Optionee’s Employment terminates for any reason
other than death or disability, for Cause or in connection with a Change of
Control described in Section 1(c), and unless a longer period is determined by
the Administrator, this Stock Option may be exercised by the Optionee, to the
extent exercisable on the date the Optionee’s Employment terminates, for a
period of ninety (90) days from the date the Optionee’s Employment terminates or
until the Expiration Date, if earlier. Any portion of the Stock Option that is
not exercisable at such time shall terminate immediately and be of no further
force or effect; it being understood that this Stock Option shall remain
outstanding following the date of any termination due to death, disability or in
connection with a Change of Control described in Section 1(c) with respect to
any portion of this Stock Option that has vested pursuant to Sections 1(c)(y) or
4(a)(ii) hereof until this Stock Option is exercised or terminated in accordance
with Section 1(c) or 4(a), as applicable.




8

--------------------------------------------------------------------------------





The Administrator’s determination of the reason that the Optionee’s Employment
has terminated shall be conclusive and binding on the Optionee and his or her
representatives, legal guardians or legatees.


5.Noncompetition, Intellectual Property and Confidentiality.


(a)In consideration of the Stock Option granted herein, the Optionee agrees that
during the term of the Optionee’s Employment (or other applicable service
relationship) with the Company or any of its subsidiaries or Affiliates and for
one (1) year thereafter (or two (2) years if the Optionee breaches his or her
fiduciary duty to the Company or its subsidiaries or Affiliates, or unlawfully
takes, physically or electronically, property belonging to the Company or its
subsidiaries or Affiliates) for any reason other than termination by the Company
without Cause, the Optionee: (i) will not, directly or indirectly, whether as
owner, partner, shareholder, member, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any Competing Business (as
hereinafter defined) (provided, however, that nothing in this clause (i) shall
prohibit the Optionee from acting as an agent for a Competing Business in the
course of his or her employment (or other applicable service relationship) for a
business which is not a Competing Business); (ii) will not, directly or
indirectly, take any action to negotiate or discuss with any person or entity or
solicit or entertain from any person or entity, any investment, purchase,
proposal, offer or indication of interest regarding (A) any investment in any
entity in which the Company or any of its subsidiaries or Affiliates holds any
securities or other investment interests or (B) any investment in any other
entity with whom the Company or any of its subsidiaries or Affiliates is or was
discussing or negotiating any possible investment therein at any time during the
one (1) year preceding the termination (if any) of the Optionee’s Employment (or
other applicable service relationship) with the Company or any of its
subsidiaries or Affiliates.


For purposes of this Agreement, the term “Competing Business” shall mean a
business or a division of a business, conducted anywhere in the world, which
invests in or acquires boutique or specialist investment managers or advisers,
or has adopted a strategy or developed a business plan to invest in or acquire
multiple boutique or specialist investment managers or advisers. Notwithstanding
the foregoing, the Optionee may own up to five percent (5%) of the outstanding
stock of a publicly held corporation which constitutes or is affiliated with a
Competing Business.


(b)During the term of the Optionee’s Employment (or other applicable service
relationship) with the Company or any of its subsidiaries or Affiliates and for
two (2) years thereafter, the Optionee will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave Employment with the Company or its subsidiaries
or Affiliates (other than terminations of Employment of subordinate employees
undertaken in the course of the Optionee’s Employment with the Company or any of
its subsidiaries or Affiliates).


(c)In addition to (and not in limitation of) the provisions of Sections 5(a) and
(b) of this Agreement, the Optionee agrees, for the benefit of the Company and
its subsidiaries and Affiliates, that the Optionee shall not, during the term of
his or her Employment (or other applicable service relationship) with the
Company or any of its subsidiaries or Affiliates and for one (1) year
thereafter, directly or indirectly (whether individually or as owner, part
owner, shareholder, partner, member, director, officer, trustee, employee,
agent, consultant or in any other capacity, on behalf of himself or any other
Person (other than the Company or a subsidiary or Affiliate thereof while
employed by the Company)):


(i)Provide Investment Management Services to any Person that is a Client (which
includes Past Clients, Present Clients, and Potential Clients);


9

--------------------------------------------------------------------------------







(ii)Solicit or induce (whether directly or indirectly) any Person for the
purpose (which need not be the sole or primary purpose) of (A) causing any funds
or accounts with respect to which the Company or any of its subsidiaries or
Affiliates provides Investment Management Services to be withdrawn from such
management or other services, or (B) causing any Client (including any Potential
Client) not to engage the Company or any of its subsidiaries or Affiliates to
provide Investment Management Services for any additional funds or accounts (or
otherwise attempt to cause any of the foregoing to occur);    


(iii)Otherwise divert or take away (or seek to divert or take away) any funds or
investment accounts with respect to which the Company or any subsidiary or
Affiliate thereof provides Investment Management Services; or


(iv)Contact or communicate with, whether directly or indirectly, any Past
Clients, Present Clients or Potential Clients in connection with providing
Investment Management Services to such Persons;


provided, however, that this Section 5(c) shall not be applicable to Clients
(including Potential Clients) who are also immediate family members of the
Optionee.


(d)The Optionee understands that the restrictions set forth in Sections 5(a),
(b) and (c) of this Agreement are intended and necessary to protect the
Company’s and its subsidiaries’ and Affiliates’ interests in its and their
Proprietary Information (as hereinafter defined) and established employee and
client relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose.


(e)The Optionee agrees and acknowledges that any and all presently existing
business of the Company and its subsidiaries and Affiliates and all business
developed by the Company, any of its subsidiaries or Affiliates, the Optionee
and/or any other employee (or other service provider) of the Company and its
subsidiaries and Affiliates, including, without limitation, all client lists,
the Company’s deal structures (as represented by the transactions it has
completed, attempted or actually proposed), compensation records, agreements,
and any other incident of any business developed by the Company or carried on by
the Company, and all trade names, service marks and logos under which the
Company, its subsidiaries and its and their Affiliates do business, including,
without limitation, “Affiliated Managers Group” and any combinations or
variations thereof and all related logos, are and shall be the exclusive
property of the Company or such subsidiary or Affiliate, as applicable, for its
or their sole use, and (where applicable) amounts received in respect of the
foregoing shall be payable directly to the Company or such subsidiary or
Affiliate. The Optionee acknowledges that, in the course of performing services
for the Company and otherwise, the Optionee will from time to time have access
to information concerning the Company’s, its subsidiaries’ or its Affiliates’
current or proposed businesses, technologies, business relationships, clients,
personnel, processes, operations, strategies, plans, methods, investment
recommendations, investment processes, investment methodologies, products,
confidential records, manuals, data, client and contact lists, trade secrets, or
financial, corporate, marketing or personnel affairs, which the Company or such
subsidiary or Affiliate has not released to the general public, and all
memoranda, notes, papers, items and tangible media related thereto
(collectively, “Proprietary Information”). The Optionee agrees that Proprietary
Information of the Company or any subsidiary or Affiliate thereof is and will be
the exclusive property of the Company or such subsidiary or Affiliate, as the
case may be, and further agrees to always keep secret and never (during the term
of this Agreement or thereafter) publish, divulge, furnish, use or make
accessible to anyone (other than in the regular business


10

--------------------------------------------------------------------------------





of the Company or any subsidiary or Affiliate thereof or otherwise at the
Company’s request) such Proprietary Information. Anything contained herein to
the contrary notwithstanding, this Section 5(e) shall not (i) apply to any
knowledge, information or property which (x) is generally known or available to
the public or in the public domain, (y) has been previously disclosed or made
available to the public, unless the Optionee knows or has reason to know that
such disclosure or availability was the direct or indirect result of the
violation or breach of a confidentiality or non-disclosure obligation, or (z) is
required to be disclosed or delivered by any court, agency or other governmental
authority or is otherwise required to be disclosed by law, or (ii) preclude the
Optionee from cooperating with any governmental process, or any governmental or
law enforcement agency in any investigation, or from making any other
communications (without notice to or consent from the Company) with a
governmental agency. The Optionee understands that he or she will not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided, however, that notwithstanding this immunity from
liability, the Optionee may be held liable if he or she accesses trade secrets
by unauthorized means.


(f)The Optionee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets and other works of authorship (collectively,
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived, or reduced to practice by the Optionee (alone or jointly with
others) or under Optionee’s direction during Optionee’s Employment. The Optionee
acknowledges and confirms that the Optionee hereby assigns and transfers, and
will assign and transfer, to the Company and its successors and assigns all the
Optionee’s right, title and interest in all Developments that (i) relate to the
business of the Company, any subsidiary or Affiliate or any customer of or
supplier to the Company or any of the products or services being researched,
developed, manufactured, serviced, licensed or sold by the Company or which may
be used with such products or services; or (ii) result from tasks assigned to
the Optionee by the Company, a subsidiary or an Affiliate; or (iii) result from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, a subsidiary or an Affiliate
(“Company-Related Developments”), and all related patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions (“Intellectual Property
Rights”).


(g)Upon termination of the Optionee’s Employment for any reason, all Proprietary
Information in the Optionee’s possession or control shall be returned to the
Company and remain in its possession. The Optionee will cooperate fully with the
Company and its subsidiaries and Affiliates, both during Employment and
following termination of Employment for any reason, in order for the Company and
its subsidiaries and Affiliates to enforce and protect any of their rights and
interests with respect to Proprietary Information, Company-Related Developments,
and Intellectual Property Rights in Company-Related Developments, including,
without limitation whatsoever, signing all papers, copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney which the Company may deem necessary or desirable in order to
protect such rights and interests.


(h)The Optionee and the Company agree that, in the event that any provision of
this Section 5 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, the applicable provision
shall be deemed to be modified to permit its enforcement to the maximum extent
permitted by


11

--------------------------------------------------------------------------------





law.


6.Remedies Upon Breach. In the event that the Optionee breaches any of the
provisions of Section 5 of this Agreement, including without limitation
following the termination of the Optionee’s Employment, the entire intrinsic
value of the vested Stock Option (as of the date the Optionee’s Employment is
terminated, whether or not exercised or paid, settled or distributed by the
Company), shall be paid to or retained by the Company, as applicable, as
liquidated damages (the “Liquidated Damages”). The parties agree that in the
event of such breach by the Optionee it will be difficult to ascertain with
certainty the amount of damages suffered by the Company and its subsidiaries and
Affiliates. The amount of the Liquidated Damages represents a reasonable
estimate of the damages expected to be suffered by the Company and its
subsidiaries and Affiliates as a result of the Optionee’s default and, in any
such event, in addition to (and not in limitation of) such other remedies as the
Company may have against the Optionee, until the Liquidated Damages are
recovered in their entirety, (x) the Company shall be entitled to withhold any
payments to which the Optionee otherwise would be entitled (whether pursuant to
this Agreement or any other agreement, plan or policy, including without
limitation distributions hereunder), and (y) the Optionee, at the request of the
Company, shall return all or some incentive compensation (which shall include
any compensation distributed or awarded to the Optionee other than base
compensation); provided that, any amounts so withheld or returned shall be
promptly released to the original payee to the extent it is determined (whether
by settlement, judgment or arbitral decision) that such amounts are required to
be so released, together with interest thereon as may be agreed or determined in
connection with such settlement, judgment or decision. The Optionee agrees that
the remedies provided in this Section 6 are reasonably related to anticipated
losses that the Company and/or any of its subsidiaries or Affiliates would
suffer upon a breach of such provisions by the Optionee. The Optionee recognizes
and agrees that the Company’s remedies at law for any breach, or threatened
breach, of the provisions of this Agreement would be inadequate, and that for
any breach or threatened breach of such provisions by the Optionee, the Company
shall, in addition to such other remedies as may be available to it at law or in
equity or as provided in this Agreement, be entitled to injunctive relief and
enforcement of its rights by an action for specific performance to the extent
permitted by law (and without having to post bond), and to an award of
reasonable attorneys’ fees and costs incurred in connection with securing any of
its rights hereunder.


7.Notice of Termination.


(a)Optionee’s Employment may be terminated at any time by the Company or, if
different, any subsidiary or Affiliate of the Company that is the Optionee’s
employer (the “Optionee’s employer”), or by the Optionee; provided that, the
Optionee (but not the Company or, if different, the Optionee’s employer) shall
be required to provide at least six (6) months advance written notice of such
termination. For the avoidance of doubt, for purposes of Section 5 of this
Agreement, termination of Employment shall be deemed to occur upon delivery of
notice of termination by the Optionee.


(b)Where notice of termination has been delivered by the Optionee, the Company
and, if different, the Optionee’s employer shall be under no obligation to
provide any activities to Optionee to carry out on behalf of the Company or its
subsidiaries or Affiliates, and may require him or her (i) not to attend any
premises of the Company or any subsidiary or Affiliate thereof, (ii) to resign
with immediate effect from any offices he or she holds with the Company or any
subsidiary or Affiliate thereof (or any Client thereof), (iii) to refrain from
any business contact with any Clients, partners or employees of the Company or
any subsidiary or Affiliate thereof, and (iv) to take any leave time he or she
has accrued under the policies of the Company or any subsidiary or Affiliate
thereof.




12

--------------------------------------------------------------------------------





(c)Notwithstanding the foregoing, if the Optionee is a party to an employment
agreement with the Company or any subsidiary or Affiliate thereof, any terms of
such employment agreement shall supersede and apply in precedence to the
provisions of clauses (a) and (b) of this Section 7 and clauses (a) and (b) of
this Section 7 shall not be taken to amend the related terms of such employment
agreement.


(d)In connection with the termination of Optionee’s Employment, the Optionee
shall reasonably cooperate with the Company and, if different, the Optionee’s
employer, to prepare a communication plan regarding Optionee’s departure, and
Optionee shall not make any other public statement regarding his or her
departure without the prior written consent of the Company.


8.Nondisparagement. In exchange for the consideration herein, the Optionee
agrees that he/she will not make any disparaging, derogatory, damaging, and/or
critical statements concerning the Company or any subsidiaries or any of their
respective affiliates, partners, officers, directors, employees, services,
products and/or activities.


9.Third-Party Agreements and Rights.


(a)The Optionee hereby confirms that he or she is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Optionee’s use or disclosure of information or the Optionee’s engagement in
any business. In the Optionee’s work for the Company or any of its subsidiaries
or Affiliates, the Optionee will not disclose or use any information in
violation of any rights of any such previous employer or other party.


(b)The Optionee’s employer, if different than the Company, is an intended
third-party beneficiary under this Agreement and may enforce the terms of
Sections 5, 6, 7, 8, 11 and 12 of this Agreement. This right is subject to (i)
the rights of the parties hereto to rescind or vary this Agreement without the
consent of any such subsidiary or Affiliate and (ii) the other terms and
conditions of this Agreement and the Plan.


10.Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution or as
permitted by the Administrator (or its delegee). This Stock Option is
exercisable, during the Optionee’s lifetime, only by the Optionee or his or her
legal guardian, if any, and thereafter, only by the Optionee’s legal
representative or legatee. Notwithstanding anything to the contrary, to the
extent that the Administrator, in its sole discretion, determines that all or
any portion of this Stock Option does not qualify as an “incentive stock option”
under Section 422 of the Code, whether pursuant to Section 5(a)(v) of the Plan
or otherwise, the Optionee may transfer, without consideration for the transfer,
such part of this Stock Option to members of his or her immediate family, to
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the transferee (and, as
required by the Administrator, the beneficiaries or members of such transferee)
agrees in writing with the Company to be bound by all of the terms and
conditions of the Plan and this Agreement. Following such a permitted transfer,
the provisions of this Agreement providing for the exercise of this Stock Option
by the Optionee shall be deemed to permit exercises by a permitted transferee to
whom all or a part of this Stock Option has been permissibly transferred.


11.Status of the Stock Option; Certain Tax Matters.


(a)While all or a portion of this Stock Option may be intended to qualify as an


13

--------------------------------------------------------------------------------





“incentive stock option” under Section 422 of the Code, the Company does not
represent or warrant that this Stock Option qualifies as such, and none of the
Company, any of its Affiliates, the Administrator or any person acting on behalf
of the Company, any of its Affiliates or the Administrator, will be liable to
the Optionee or to the estate or beneficiary of the Optionee or to any person by
reason of the failure of the Stock Option to satisfy the requirements of Section
422 of the Code. The Optionee should consult with his or her own tax advisors
regarding the tax effects of this Stock Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period and exercise requirements. The Optionee
acknowledges and agrees that the Company or the Administrator may take any
action permitted under the Plan without regard to the effect such action may
have on the status of the Stock Option as an incentive stock option and that
such actions may cause the Stock Option to fail to be treated as an incentive
stock option.


(b)With respect to any portion of this Stock Option that is intended to qualify
as an “incentive stock option” under Section 422 of the Code, if the Optionee
intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any shares of Stock underlying this Stock Option within the
one-year period beginning on the date after the transfer of such shares to him
or her, or within the two-year period beginning on the day after the grant of
this Stock Option, he or she will notify the Company in writing within fifteen
(15) days after such disposition.


(c)To the extent that the aggregate Fair Market Value (determined at the time of
grant) of the Option Shares subject to the portion of the Stock Option, if any,
intended to qualify as an incentive stock option, and all other incentive stock
options the Optionee holds that are exercisable for the first time during any
calendar year (under all plans of the Company and its subsidiaries), exceeds
$100,000, the Stock Options held by the Optionee or portions thereof that exceed
such limit (according to the order in which they were granted in accordance with
the regulations under Section 422 of the Code) shall be treated as Non-Qualified
Stock Options.


(d)If at the time this Stock Option is exercised the Company determines that
under applicable law and regulations it could be liable for the withholding of
any federal or state tax or employee’s social security contributions upon such
exercise or with respect to a disposition of any shares of Stock acquired upon
such exercise, the Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares of Stock
upon exercise, are subject to the Optionee promptly paying to the Company in
cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes and employee’s social security contributions required to
be withheld. No shares of Stock will be transferred pursuant to the exercise of
this Stock Option unless and until the person exercising this Stock Option has
remitted to the Company an amount in cash sufficient to satisfy any federal,
state, or local withholding tax and employee’s social security contributions
requirements, or has made other arrangements satisfactory to the Company with
respect to such taxes and employee’s social security contributions. The Optionee
authorizes the Company and its subsidiaries to withhold such amount from any
amounts otherwise owed to the Optionee, but nothing in this sentence shall be
construed as relieving the Optionee of any liability for satisfying his or her
obligation under the preceding provisions of this Section 11(d).


12.Miscellaneous.


(a)This Stock Option is subject to adjustment in accordance with the provisions
of Section 3 of the Plan.


(b)Notice hereunder shall be given (i) to the Company at its principal place of


14

--------------------------------------------------------------------------------





business, and (ii) to the Optionee at the address on file in the Company’s
records, or in either case at such other address as one party may subsequently
furnish to the other party in writing.


(c)The Optionee hereby acknowledges and agrees to the following: (i) this Stock
Option is offered to the Optionee at the complete discretion of the Company;
(ii) the Plan and this Stock Option do not form part of any contract of
employment between the Optionee and the Company or any of its subsidiaries or
Affiliates and do not confer upon the Optionee any rights with respect to
continuance as an employee of the Company or any of its subsidiaries or
Affiliates; (iii) this Stock Option will not affect any right the Company or any
of its subsidiaries or Affiliates may have under any employment agreement with
the Optionee or under applicable law to terminate the Employment of the Optionee
at any time with or without Cause; (iv) this Stock Option is not part of the
Optionee’s base salary or wages and will not be taken into account in
determining any other employment-related rights that the Optionee may have, such
as any rights the Optionee may have to pension or severance pay; and (v) this
Stock Option does not confer on the Optionee any implied right or entitlement to
the exercise of any discretion in his or her favor with respect to any
discretionary terms in this Stock Option.


(d)The Optionee hereby waives all and any rights to compensation or damages in
consequence of the termination of Optionee’s Employment with the Company, or any
of its subsidiaries or Affiliates, for any reason whatsoever (whether lawfully
or unlawfully) insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to this Stock Option as a result of such
termination or from the loss or diminution in value of such rights or
entitlements. In the event of any conflict between the terms of this Section
12(d) and the Optionee’s terms of employment, this Section 12(d) shall take
precedence (except as required by applicable legislation).


(e)Pursuant to Section 8 of the Plan, the Administrator may at any time amend or
cancel any outstanding portion of this Stock Option for any purpose that may at
the time be permitted by law, but no such action may be taken that materially
and adversely affects the Optionee’s rights under this Agreement without the
Optionee’s consent.


(f)If the Optionee is resident outside of the United States, to the extent
permitted by applicable law, the Optionee hereby consents to the holding,
processing and transfer of data relating to him or her (including sensitive
personal data as defined in the UK Data Protection Act 1998) by: (i) the Company
and any of its subsidiaries and Affiliates; (ii) any person providing services
to the Company, its subsidiaries or Affiliates (including, but not limited to,
any third party broker, registrar or administrator); and (iii) any trustee
appointed by the Company, its subsidiaries or Affiliates, in each case for all
purposes relating to the administration or operation of the Plan, including the
grant, holding, vesting or exercise of a Stock Option and the delivery, holding
or sale of Stock and, to the extent permitted by applicable law, this consent
includes consent to the transfer of such data to countries outside the European
Economic Area even if the country in question does not maintain adequate data
protection standards.


(g)The provisions of this Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. Notwithstanding the foregoing or
anything to the contrary herein, if the Optionee is a resident of, or employed
in, the Commonwealth of Massachusetts for at least 30 days prior to his or her
termination of Employment (or other applicable service relationship) with the
Company or any of its subsidiaries or Affiliates, Section 5(a) and all claims or
disputes arising out of or based upon such section or relating to the subject
matter thereof will be governed by and construed in accordance with


15

--------------------------------------------------------------------------------





the domestic substantive laws of the Commonwealth of Massachusetts without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.


(h)The Optionee hereby acknowledges that he or she has read this Agreement,
including, without limitation, Section 5(a), thoroughly, is satisfied that he or
she understands it completely, and agrees to be bound by the terms and
conditions set forth herein. The Optionee understands that he or she has the
right to consult an attorney before signing this Agreement. Notwithstanding
anything to the contrary herein, Section 5(a) shall not take effect until ten
(10) business days after the Grant Date listed on Exhibit A hereto.


(i)Notwithstanding anything herein to the contrary, this Stock Option shall be,
and the Optionee hereby acknowledges that it is, subject to and governed by all
the terms and conditions of the Plan.




[Remainder of this page is intentionally left blank]




16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.






AFFILIATED MANAGERS GROUP, INC.






By: ________________________________            
David M. Billings
Executive Vice President, General Counsel
and Secretary






Please execute this Agreement and return it to the Human Resources Department.






_______________________________
Optionee






[Stock Option Award Agreement]